EACOMBE, Circuit Judge.
Upon the argument I formed the impression that in the machine, which defendant conceded that it had sold in substantially the condition in which it now is, the amount of “swing” or .“looseness”-of the arm was such as to bring it fairly within the terms of the injunction. It has not seemed necessary to examine this branch of the case more extensively, nor to determine whether the original impression be or be not correct, because of the absence of any evidence upon which the amount of a remedial fine could be determined. There is nothing to show what pecuniary loss or damage plaintiffs have sustained in consequence of the sale of these two or three machines.
The motion is denied.